

116 HRES 1112 IH: Recognizing the 150th anniversary of the founding of Loyola University Chicago.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1112IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Quigley (for himself, Ms. Schakowsky, Mr. Krishnamoorthi, Mr. Danny K. Davis of Illinois, Mr. Lipinski, Mrs. Bustos, Ms. Kelly of Illinois, Mr. Foster, Mr. Schneider, Mr. LaHood, Mr. García of Illinois, Mr. Casten of Illinois, Mr. Rush, Ms. Underwood, and Mr. Pence) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 150th anniversary of the founding of Loyola University Chicago.Whereas Loyola University Chicago is celebrating its 150th anniversary as the only Jesuit Catholic university in Illinois on September 5, 2020;Whereas Arnold Damen, S.J., sought to open a college in affiliation with Holy Family Parish in 1856 to serve Chicago’s Catholic immigrants, purchased land at the corner of Twelfth and May Streets, and began construction in 1859;Whereas St. Ignatius College opened on September 5, 1870, with a class of 37 students;Whereas the Great Chicago Fire started only a few blocks from St. Ignatius College in 1871, but the new College survived and served as a safe haven for the devastated neighborhood;Whereas, in 1905, Henry J. Dumbach, S.J., purchased nearly 20 acres of land in Rogers Park, the future home of Loyola’s Lake Shore Campus;Whereas the School of Law opened in 1908 where men and women were both admitted;Whereas, on October 23, 1909, St. Ignatius College was granted a new charter by the State of Illinois and was officially renamed Loyola University;Whereas Loyola’s student newspaper, The Loyola News, later the Loyola Phoenix, was founded in 1924;Whereas, in 1926, having no home field for its football team, Loyola adopted the nickname Ramblers for all of its athletic teams;Whereas, in 1935, Loyola established a School of Nursing, the first fully accredited collegiate school of nursing in the State of Illinois;Whereas, in 1963, Loyola’s men’s varsity basketball team played Mississippi State University in the Game of Change, a landmark of the civil rights movement;Whereas Loyola’s men’s basketball team goes on to win the 1963 NCAA Tournament, becoming the first and only team from Illinois to win the national championship;Whereas, in 1970, Loyola University marked the 100th anniversary of the founding of St. Ignatius College, and officially changed its name to Loyola University Chicago;Whereas Loyola’s women’s studies program awarded its first master’s degrees in 2002;Whereas, in 2013, Loyola launched a new Institute for Environmental Sustainability;Whereas, in the fall of 2015, Loyola opened Arrupe College, an innovative 2-year college for Chicago-area students with limited financial means;Whereas Dr. Jo Ann Rooney became the 24th president of Loyola University Chicago in 2016, the first lay president in the university’s history;Whereas Loyola launched its SCHOOLS 2020 Partnership program in 2017, supporting neighborhood-based public education on Chicago’s northeast side;Whereas Loyola’s men’s basketball team made it to the Final Four of the 2018 NCAA Tournament, assisted by team chaplain, Sr. Jean Dolores Schmidt, BVM;Whereas today—(1)Loyola University Chicago is one of Chicago’s anchor institutions, employing more than 4,000 faculty and staff, and enrolling over 17,000 students;(2)Ninety-eight percent of Loyola students who graduate with a bachelor’s degree are hired within 3 months of their graduation, or pursuing a graduate degree;(3)Loyola students interning at Chicago public schools provide more than 110,000 hours of unpaid support and assistance;(4)Loyola’s Community Nursing Center provides home visits for the elderly in several communities on Chicago’s northeast side;(5)Loyola Community and Family Services provides mental health services to children and families in Rogers Park and Edgewater, in Chicago;(6)Loyola’s Health Justice Project provides pro bono legal and social services to vulnerable populations on Chicago’s west and north sides;(7)Loyola’s Urban Social Benefit Incubator builds the capacity of Chicago-based nonprofit organizations and social enterprises;(8)Loyola supports more than 300 community partner organizations across Chicago and the surrounding suburbs through student, staff, and faculty volunteer services; and(9)Loyola is ranked among the most environmentally sustainable college campuses in the Nation; andWhereas Loyola’s graduates form a vital part of the human infrastructure of Chicago and Illinois, notably in the areas of medicine, nursing, law, teaching, social work, communications, public health, and environmental sustainability: Now, therefore, be itThat the House of Representatives recognizes the contributions Loyola University Chicago has provided Chicago and its national community over its 150 years of service.